Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Objections
Claims 10-15 are objected to because of the following informalities:  Claims recite “machine-readable-medium” however the specification does not recite “machine-readable-medium” examiner respectfully requests that the applicant change the recitation to “computer readable medium” which is defined in the specification.  Appropriate correction is required.
Claim 1 is objected for lack of antecedent basis in the claim.  Claim 1 recites “filter the instance search suggestions…”  Examiner believes it should recite “filter the instance-based search suggestions…” In view of compact prosecution, examiner will regard the claim as “filter the instance-based search suggestions…”  Appropriate correction is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
data center includes plurality of virtual servers 26, wherein each virtual server can be implemented on a physical computing system (Paragraph [0027]).  The body of the claim does not define any specific hardware (i.e. a processor coupled to a memory, in a data center wherein the memory stores the client instance).  Furthermore, the data center recitation of can be implemented, leaves it open to doesn’t have to be.  Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se, and is therefore non-statutory.
Claims 2-9 are dependent upon claim 1, respectively, do not add anything to correct the deficiency and therefore are likewise rejected.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 SUMMARY ANALYSIS:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) system for providing search suggestions, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

A human can suggest search queries based on previously experiences, such as historical or instance (i.e. search context) based experiences.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process.

101 DETAILED ANALYSIS:
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.”

Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter?
Yes. Independent claim 1 recites a system, independent claim 10 recites a machine-readable-medium and 16 recite a method.

Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?
system for “determining user-based suggestions based on previous search queries performed by the user and the partial search query; determine instance-based search suggestions based on previous search queries performed on the client instance and the partial search query”, “filter the instance search suggestions based on one or more instance filter criteria”,  and “rank the user-based search suggestions and the instance-based search suggestions based on one or more ranking criteria”  these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). A human can based on observations determine search query suggestions based on historical data or instance (i.e. context based). Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52.

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application?
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea. 
The claim(s) 1, 10 and 16 recites the additional elements of a machine readable medium, a user interface, one or more data centers, client instance, remote client networks, a processor, “a client instance hosted by the one or more data centers, wherein the client instance is accessible by one or more remote client networks”, “a user interface enabled by the client instance that facilitates providing a cloud computing services to a client device” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(h)(iv).
Furthermore, the claim recites the additional elements of, “receive a partial search query from a user via the user interface” is insignificant extra solution of data gathering (2106.06(g)(iv)) and “enable selection of the user-based search suggestions and the instance bases search suggestions that meet or exceed a threshold” is an insignificant extra solution activity.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception?



As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of a machine readable medium, a user interface, one or more data centers, client instance, remote client networks, a processor, “a client instance hosted by the one or more data centers, wherein the client instance is accessible by one or more remote client networks”, “a user interface enabled by the client instance that facilitates providing a cloud computing services to a client device” are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations, “receive a partial search query from a user via the user interface”, to receive and transmit information is well-understood, routine and conventional.  Furthermore, the limitation, “enable selection of the user-based search suggestions and the instance bases search suggestions that meet or exceed a threshold” as taught by the prior art, , is well-understood, routine and conventional.



Claims 2-9, 11-15 and 17-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “wherein the client device comprises a desktop computer or a labtop computer, wherein the user interface comprises a web portal, wherein the one or more instance filter criteria comprises search queries performed on the web portal” (claim 2), “wherein the client instance is configured to enable a mobile interface that facilitates providing the cloud computing service to a mobile device” (claim 3), “wherein the client device comprises a mobile device, wherein the user interface comprises a mobile interface, wherein the one or more instance filter criteria comprises search queries performed on the mobile interface” (claim 4), “wherein the client instance is configured to enable a web portal that facilitates providing the cloud computing service to a desktop computer or a laptop computer” claim 5, “wherein the user interface is configured to execute a plurality of software applications, wherein the partial search query is entered via a software application of the plurality of software applications, wherein the one or more instance filter criteria comprises search queries entered via the software application of the plurality of software applications” (claim 6), “wherein the client instance is configured to provide a plurality of user groups, wherein a user group of the plurality of user groups comprises the user, wherein the one or more instance filter criteria comprises search queries performed by users of the user group of the plurality of user groups” (claim 7), “wherein the user group comprises a company, organization, department, regional office, location, or user role” (claim 8), “wherein the client instance comprises a plurality of domains, wherein the user interface is enabled in a domain of the 

Claims 10, 16, 19 and 20 are similar to claims 1, 2 and 4 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 2018/0089324) in view of Oztekin (US 2014/0108445)

1.    Pal teaches, A cloud computing system (Paragraph [0003] – cloud computing (AWS)) comprising: 
one or more data centers (Paragraph [0155] – data centers);
a client instance hosted by the one or more data centers, wherein the client instance is accessible by one or more remote client networks (Paragraph [0155] – remote clients); and
a user interface enabled by the client instance that facilitates providing a cloud computing service to a client device (Paragraph [0022] – user interface, Figs 8A, 8B), wherein the client instance is configured to:
(Paragraph [0300], Fig 6A:602; 8A– receive query from client); 
Pal does not teach partial search queries;
determine user-based search suggestions based on previous search queries performed by the user and the partial search query;
determine instance-based search suggestions based on previous search queries performed on the client instance and the partial search query;
filter the instance search suggestions based on one or more instance filter criteria;
rank the user-based search suggestions and the instance-based search suggestions based on one or more ranking criteria; and
enable selection of the user-based search suggestions and the instance-based search suggestions that meet or exceed a threshold.
However, Oztekin teaches,
… partial search queries (Abstract);
determine user-based search suggestions based on previous search queries performed by the user and the partial search query (Fig 9, 906, 908 – teaches search suggestions based on previous search queries performed by the user);
determine instance-based search suggestions based on previous search queries performed on the client instance and the partial search query (Paragraph [0105] – teaches utilizing session ID to identify previous search queries for the user during the session);
filter the instance search suggestions based on one or more instance filter criteria (Paragraph [0056] – teaches instance search filtering based on location data, language or IP address);
(Abstract, Fig 9: 906, 908, 910, 912 – teaches determining the interest profile of the user (user-based search suggestions)  and time weight the profile (i.e. recently submitted queries or queries in the same session (paragraph [0054])); and
enable selection of the user-based search suggestions and the instance-based search suggestions that meet or exceed a threshold (Paragraph [0055] – displaying the completed queries to the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Pal’s invention to suggest completed queries based on partial queries as taught by Oztekin because both prior art of records are in the same field of endeavor of searching and querying database. 

2.    The combination of Pal and Oztekin teach, the cloud computing system of claim 1, wherein the client device comprises a desktop computer or a laptop computer (Paragraph [0175] – client devices, labtop and desktop, Pal), wherein the user interface comprises a web portal, wherein the one or more instance filter criteria comprises search queries performed on the web portal (Paragraph [0195] – web portal utilizing an instance 308, Pal).

3.    The combination of Pal and Oztekin teach, the cloud computing system of claim 2, wherein the client instance is configured to enable a mobile interface that facilitates providing the cloud computing service to a mobile device (Paragraph [0175] – mobile devices, smart phone, tablet, wearable devices, Pal).

The combination of Pal and Oztekin teach, the cloud computing system of claim 1, wherein the client device comprises a mobile device, wherein the user interface comprises a mobile interface (Paragraph [0175] & [0180] – client interface on client devices would include mobile devices, Pal)
The combination of Pal and Oztekin does not teach or disclose, 
wherein the one or more instance filter criteria comprises search queries performed on the mobile interface.
Pal recites in paragraphs 175 that a client device can be among other devices a mobile device. In paragraph 176, Pal further makes a distinction that a client application may be a web browser provided by the host device or a mobile application, wherein the network-based service host would make available one or more mobile apps that enable users of client devices to access various resources. Furthermore, Pal teaches filtering events to match search query requests (Paragraph [0215] & [0217], Pal), Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Pal to include filter criteria based on location of search query execution this would have yielded predictable results, such as, enabling the system to monitor where the users are executing search queries from in view of providing an enhanced report to the requesting client device (Paragraph [0210], Pal), thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


The combination of Pal and Oztekin teach, the cloud computing system of claim 4, wherein the client instance is configured to enable a web portal that facilitates providing the cloud computing service to a desktop computer or a laptop computer (Paragraph [0175] & [0195]– client devices, labtop and desktop utilizing web portal, Pal),

6.    The combination of Pal and Oztekin teach, the cloud computing system of claim 1, wherein the user interface is configured to execute a plurality of software applications, wherein the partial search query is entered via a software application of the plurality of software applications, wherein the one or more instance filter criteria comprises search queries entered via the software application of the plurality of software applications (Paragraphs [0176], [0215] & [0217] – teaches a distinction that a client application may be a web browser provided by the host device or a mobile application, wherein the network-based service host would make available one or more mobile apps that enable users of client devices to access various resources, thus teaching plurality of software application, Pal).

7.    The combination of Pal and Oztekin teach, the cloud computing system of claim 1, wherein the client instance is configured to provide a plurality of user groups, wherein a user group of the plurality of user groups comprises the user, wherein the one or more instance filter criteria comprises search queries performed by users of the user group of the plurality of user groups (Paragraph [0056] – teaches instance search filtering based on location data, language or IP address, Oztekin)

The combination of Pal and Oztekin teach, the cloud computing system of claim 7, wherein the user group comprises a company, organization, department, regional office, location, or user role (Paragraph [0056] – teaches instance search filtering based on location data, language or IP address).

9.    The combination of Pal and Oztekin teach, the cloud computing system of claim 1, wherein the client instance comprises a plurality of domains, wherein the user interface is enabled in a domain of the plurality of domains, wherein the one or more instance filter criteria comprises search queries performed in the domain of the plurality of domains (Paragraph [0057] & [0059 – teaches category list for classifying the query, which is utlized for weighting the search query)

Claim 10 is similar to claim 1 hence rejected similarly.

11.    The combination of Pal and Oztekin teach, the tangible, non-transitory, machine-readable-medium of claim 10, wherein the one or more ranking criteria comprises frequency of the instance search suggestions being performed (Paragraph [0056] – frequency of communication).

12.    The combination of Pal and Oztekin teach, the tangible, non-transitory, machine-readable-medium of claim 10, wherein the one or more ranking criteria comprises recency of the instance search suggestions being last performed Fig 9: 906, 908, 910, 912 – teaches time weight the profile (i.e. recently submitted queries or queries in the same session (paragraph [0054], Oztekin)

13.    The combination of Pal and Oztekin teach, the tangible, non-transitory, machine-readable-medium of claim 10, wherein the one or more ranking criteria comprises frequency of the instance search suggestions being performed in a recent period of time (Paragraphs [0054] and [0056] – teach utilization of frequency and weighted time in a given time period).

14.    The combination of Pal and Oztekin teach, the tangible, non-transitory, machine-readable-medium of claim 10, comprising storing the previous search queries performed on the client instance (Fig 1: 140 – query log database, Oztekin)

15.    The combination of Pal and Oztekin teach, the tangible, non-transitory, machine-readable-medium of claim 14, comprising generating a score for each previous search query performed on the client instance, and storing the score for each previous search query performed on the client instance (Paragraphs [0006] & [0035] – teaches scoring and storing the previous generated queries, Oztekin).

Claim 16 is similar to claim 1 hence rejected similarly.
Claim 19 is similar to claim 2 hence rejected similarly.
Claim 20 is similar to claim 4 hence rejected similarly.

Claims 1-3, 6-16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 2018/0089324) in view of Oztekin (US 2014/0108445) further in view of Genera et al. (US 2015/0161149)

All the limitations of claim 16 are taught above.
17.    The combination of Pal and Oztekin do not teach or disclose, determining whether the user search suggestions and the instance search suggestions comprises a blacklisted term, and removing the user search suggestions and the instance search suggestions that comprise the blacklisted term.
However, Genera teaches, determining whether the user search suggestions and the instance search suggestions comprises a blacklisted term, and removing the user search suggestions and the instance search suggestions that comprise the blacklisted term (Paragraph [0036] – teaches that in an instance of searching, if system compares terms in a search query to a blacklist of mobile or non-mobile search terms)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the combination of Pal and Oztekin’s invention to allow for blacklisting terms during a session as taught by Genera because all prior art of records are in the same field of endeavor of searching and querying database and by allowing for blacklisting of terms based on instance based searching would give a more accurate result based on the intent of the search as taught by Genera (Paragraph [0036]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 2018/0089324) in view of Oztekin (US 2014/0108445) further in view of Andrew et al. (US 2009/0187515)

All the limitations of claim 16 are taught above.
18. The combination of Pal and Oztekin teach, displaying a combination of user search suggestion and instance search suggestions (Fig 6, Paragraph [0077] – the advertisement is underlined).  Pal and Oztekin do not explicitly teach first and second indications.
However, Andrew teaches, generating a first indication for first group of query suggestions and a second indication for second group of query suggestions (Paragraph [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the (Paragraph [0039], Andrew). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/